         Case 1:19-cr-00285-EGS Document 59 Filed 10/27/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

                    Plaintiff,
             v.
                                                       Case No. 19-cr-285 (EGS)
REUBEN NWENZE,

                    Defendant.


          SUPPLEMENTAL RESPONSE TO GOVERNMENT’S MOTION

      On October 26, 2020, Mr. Nwenze submitted his response to the

government’s motion seeking to vacate this Court’s order issued on August 27, 2020.

The Court subsequently ordered Mr. Nwenze to supplement his pleading

specifically addressing the issue of standing.

      The government relies on City of Los Angeles v. Lyons, 461 U.S. 95 (1983) for

its proposition that Mr. Nwenze lacks standing. The case is inapposite to the

situation here. In Lyons, the plaintiff sought to enjoin the city’s police department

from ever using a chokehold on a person. Id. at 98. Mr. Lyons believed that if the

practice continued, he could potentially be stopped by the police in the future and be

subject to it once again. Id. The Court, citing the speculative nature of Mr. Lyons’

claim, held that he failed to sufficiently allege a case or controversy. Id. at 105. The

Court explained that in order to meet the “actual controversy” standard, “[Mr.]

Lyons would have had not only to allege that he would have another encounter with

the police but also to make the incredible assertion either, (1) that all police officers

in Los Angeles always choke any citizen with whom they happen to have an
         Case 1:19-cr-00285-EGS Document 59 Filed 10/27/20 Page 2 of 3




encounter, whether for the purpose of arrest, issuing a citation or for questioning or,

(2) that the City ordered or authorized police officers to act in such manner.” Id. at

105-106 (emphasis in original).

       Here, Mr. Nwenze is not a plaintiff pursuing civil action against the DOC. He

is not seeking sweeping policy reforms within the D.C. Jail. Indeed, he seeks

nothing remotely close to that. Given the vast differences between the two

situations, it is unclear how Lyons supports the government’s position on whether

standing is required in Mr. Nwenze’s case.1

       The government is constitutionally obligated to provide Mr. Nwenze with

adequate medical care. See Estelle v. Gamble, 429 U.S. 97, 103 (1976). This gives

the Court inherent authority in ensuring the government complies with their

obligations. The status reports ordered by this Court are nothing more than a tool of

accountability to ensure the DOC is in fact providing Mr. Nwenze with adequate

medical care.

       To the extent standing is salient to the question before the Court, Mr.

Nwenze certainly has a real and direct interest in ensuring the Court and his

counsel are aware of what, if anything, DOC is doing to protect his constitutional

rights. Additionally, there is still a question as to whether DOC is fully complying

with its obligation. As stated in Mr. Nwenze’s initial response, he was referred for

an echocardiogram over a month ago due to irregularities in other test results. DOC

has not ensured that Mr. Nwenze receives this necessary test. The only response to


1
  Given the limited time to research the issue, counsel was unable to find case law more in
line with the circumstances of Mr. Nwenze’s case.
        Case 1:19-cr-00285-EGS Document 59 Filed 10/27/20 Page 3 of 3




this has been that Mr. Nwenze “did not appear” for a previously scheduled

appointment. No indication of a rescheduled date has been given. It is precisely

because of these shortcomings that the Court’s order should remain in place, or at

most, be amended to require less frequent updates.


                                             Respectfully submitted,

                                             A. J. Kramer
                                             Federal Public Defender

                                             _______________________
                                             Jose A. German
                                             Assistant Federal Public Defenders
                                             625 Indiana Ave NW, Suite 550
                                             Washington, D.C. 20004
                                             (202) 208-7500
